DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 2, 3, 5, 7-19, 21-28, 31, 33, 38, 40, 41, 49, 51-60, 62, and 64-66 have been cancelled.  Claims 37, 39, 61, and 63 have been withdrawn.  Claims 1, 4, 20, 30, 32, and 42 have been amended.  Claims 67-69 are new.
	Claims 1, 4, 6, 20, 29, 30, 32, 34-36, 42, 48, 50, and 67-69 are under examination.

2.	The objections to claims 32 and 42 are withdrawn in response to the amendments filed on 9/3/2021.
	The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment to specify that the amines are tertiary amines.

Maintained Rejections
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 6, 20, 29, 30, 32, 34-36, 42, 48, 50, and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Chinese Journal of Catalysis, 2007, 28: 547-550), in view of each Dash et al. (Mol. Pharm., 2012, 9: 2365-2379), Kweon et al. (Biomaterials, 2003, 24: 801-808), Fahnhorst et al. (ACS Symposium, 2016), Vuorimaa et al. (J. Control. Rel., 2011, 154: 171-176), and Hashemi et al. (AAPS PharmSciTech, 2015, 16: 1002-1012).    
	Zhu et al. teach a tetra-arm (i.e., “m” is 4) star poly(caprolactone) (PCL) obtained via ring-opening polymerization (ROP) using N,N,N’,N’-tetrakis-(2-hydroxyethyl) ethylene diamine as an initiator (see Abstract; p. 549, Table 2; p. 559, Fig. 2).  It is noted that the initiator N,N,N’,N’-tetrakis-(2-hydroxyethyl) ethylene diamine comprises 2 tertiary amines and represents the elected R species (claims 1, 3, 4, 6, 32, 34-36), while caprolactone (CL) is R1 (claim 20).
   	Zhu et al. do not teach further modifying the tetra-arm star PCL.  However, one of skill in the art would have readily recognized that, since it comprises amino groups, the star PCL could be useful for the delivery of nucleic acids.  Dash et al. teach the need for modifying PCL to increase its capability of delivering therapeutic agents, wherein claims 29, 35, and 36) via reacting the amine monomers with vinyl groups on the polymer to further enhance transfection efficiency of nucleic acids such as DNAs (see Abstract; p. 172, Table 1; p. 175, column 2).  Based on these combined teachings, modifying the star PCL of Zhu et al. with acryloyl chloride and the amine monomers taught by Vuorimaa et al. would have been obvious to one of skill in the art to achieve the predictable result of obtaining a composition suitable for DNA delivery (claim 67).  One of skill in the art would have found obvious to obtain different star PCLs end-capped with the amine monomers taught by Vuorimaa et al. (including A4) and assess them for DNA transfection efficiency with the reasonable expectation that doing so would identify the optimal polymers for transfection.  By doing so, one of skill in the art would have used a composition comprising an excipient (claim 42), a DNA (claims 48, 50, and 67), and a polymer as recited in claims 1, 4, 6, 29, and 32.  
Zhu et al., Dash et al., Kweon et al., and Vuorimaa et al. do not specifically teach a value for “n” (claims 30 and 34-36).  Vuorimaa et al. teach that the distance between the N-groups affects the condensation of nucleic acids, with shorter distances being preferred over the longer ones (see p. 175, column 2, first full paragraph).  Thus, one of skill in the art would have found obvious to use low CL monomer numbers such as to 
Zhu et al., Dash et al., Kweon et al., and Vuorimaa et al. teach caprolactone (CL) and not dodecalacone (DDL) (claims 20 and 34-36).  However, replacing CL with DDL is suggested by the prior art.  For example, Fahnhorst et al. teach using the naturally-occurring and readily available DDL (an alkyl-substituted lactone) instead of CL results in polymers with better tunable properties; Fahnhorst et al. teach obtaining PDDL via subjecting DDL to ROP (see p. 125, second paragraph; paragraph bridging p. 125 and 126; p. 127, Scheme 1; p. 132).  Hashemi et al. teach that introducing alkyl chains into cationic polymers enhances transfection (see paragraph bridging p. 1002 and 1003).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Zhu et al., Dash et al., Vuorimaa et al., and Kweon et al. by replacing CL with DDL (claims 20, 34-36) to achieve the predictable result of obtaining a star PDDL with improved transfection efficiency over the star PCL.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

New Rejections
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 4, 6, 20, 29, 30, 32, 34-36, 42, 48, 50, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. taken with each Dash et al., Kweon et al., Fahnhorst et al., Vuorimaa et al., and Hashemi et al., in further view of Hao et al. (J. Am. Chem. Soc., 2015, 137: 9206-9209; cited on the IDS filed on 12/11/2020).    
The teachings of Zhu et al., Dash et al., Kweon et al., Fahnhorst et al., Vuorimaa et al., and Hashemi et al. are applied as above for claims 1, 4, 6, 20, 29, 30, 32, 34-36, 42, 48, 50, and 67.  Zhu et al., Dash et al., Kweon et al., Fahnhorst et al., Vuorimaa et al., and Hashemi et al. do not teach siRNA (claims 68 and 69).  Hao et al. teach that lipocationic polyesters comprising tertiary amines and alkyl chains are suitable for siRNA delivery (Abstract; p. 9206, Scheme A; p. 9207, column 1, second paragraph).  Based on these teachings, one of skill in the art would have reasonably concluded that the star PDDL comprising tertiary amines and alkyl chains taught by Zhu et al., Dash et al., Kweon et al., Fahnhorst et al., Vuorimaa et al., and Hashemi et al. is suitable for siRNA delivery.  One of skill in the art would have found obvious to modify the composition of Zhu et al., Dash et al., Kweon et al., Fahnhorst et al., Vuorimaa et al., and Hashemi et al. by replacing the DNA with an siRNA to achieve the predictable 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
7.	The arguments addressing the references individually are not found persuasive because none of the references has to teach each and every claim limitation.

The argument that claim 1 does not encompass Zhu’s polymer is not found persuasive because it does not address the combination of all cited references. 

The applicant argues that one of skill in the art would not have selected Zhu’s polymer as a starting point for modification because Zhu provides no motivation to introduce modifications into the polymer.
This is not found persuasive.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the combined teachings of the cited references suggest introducing the modification into Zhu’s star PDD.

Vuorimaa teaches that end-capping the PBAEs with amine monomers results in PBAEs highly effective in transfection (see p. 175, column 2).  Thus, one of skill in the art would have known that further end-capping PDDL (which already comprises tertiary amines) as taught by Vuorimaa would further increased the N-content and would have reasonably expectation that doing so would further enhance transfection efficiency.  Apart from arguments, the applicant did not provide any evidence to the contrary.

The applicant argues that Vuorimaa does not teach what N-density is required to complex DNA.
This is not found persuasive.  Vuorimaa teaches that the distance between the N-groups affects the condensation of nucleic acids, with shorter distances being preferred over the longer ones.  One of skill in the art would have found obvious to use low monomer numbers such as to identify the optimal distance between the N-groups provided by the end-capping amines and the N-groups provided by N,N,N’,N’-tetrakis-(2-hydroxyethyl) ethylene diamine.

The applicant argues that, based on Fahnhorst, one of skill in the art would not have been motivated to replace CL with DDL because (i) Fahnhorst only teaches better tunable properties by pairing lactide with DDL; and (ii) Fahnhorst teaches that DDL produces polymers with distinct properties as compared to lactone.


The arguments addressing Hashemi individually are not found persuasive.  Again, Hashemi does not have to teach each and every claim limitation.

The applicant argues that Hashemi teaches that substituting the primary amines with hydrophobic groups may weaken the DNA condensation ability of polycations.
This argument is not material to the instant rejection because the instant rejection is based on introducing the alkyl groups by using PDLL instead of PCL, not via reaction with amines.  Using PDLL instead of PCL would not modify the amines and thus, would not lower the condensation ability of the resulting polymer.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ILEANA POPA/Primary Examiner, Art Unit 1633